Exhibit 10.63

TRIDENT MICROSYSTEMS, INC. SECOND HALF FISCAL 2011 EXECUTIVE INCENTIVE PLAN

The following are the terms of the Second Half 2011 Executive Incentive Plan
approved by the Compensation Committee of the Board of Directors (the
“Committee”) of Trident Microsystems, Inc. (the “Company”) on July 20, 2011 (the
“Plan”).

A. Purpose

1. The terms of the Plan have been established to attract, motivate, retain and
reward the Company’s executive officers, as determined pursuant to Section 16 of
the Securities Exchange Act of 1934, as amended (each, an “Officer” and
collectively, the “Officers”), for driving the Company to achieve specific
corporate objectives and for achieving individual performance goals.

2. The Plan provides for the payment of bonuses based upon the Company’s
achievement of revenue and cash targets.

B. Eligibility

1. In order to be eligible to receive a bonus for a Performance Period (as
defined in Section D) under the Plan, an Officer must:

a. be designated for participation in the Plan by the Committee;

b. unless otherwise determined by the Committee, be on the active payroll of the
Company (i) on December 31, 2011; and (ii) on the date that bonuses are paid for
the Performance Period, subject to applicable law and unless involuntarily
terminated by the Company without Cause (as defined in the Amended and Restated
Executive Retention and Severance Plan, as amended from time to time) effective
as of a date after December 31, 2011; and

c. comply with any rules of the Plan as established in writing by the Committee
and communicated to the Officers in advance of their effectiveness.

C. Determination of Bonus Amounts

1. Target Bonus. Each Officer will have an “Individual Bonus Percentage” (as set
forth in Section E) and an “Individual Target Bonus” (as defined in Section D),
which will vary depending on such Officer’s position and responsibilities in the
Company.

2. Achievement Percentages.

a. Target Levels. The Committee shall determine the amounts of Total Revenue and
Total Cash, respectively, representing Minimum, Target and Maximum Revenue and
Minimum, Target and Maximum Cash, respectively, for each Performance Period as
soon as practicable following the beginning of such Performance Period.



--------------------------------------------------------------------------------

b. Determination of Achievement. Following the end of each Performance Period,
the Committee shall review the levels of Total Revenue and Cash for such
Performance Period and determine the Revenue Achievement Percentage and Cash
Achievement Percentage for such Performance Period, subject to the following
ranges:

 

     Achievement Percentage        Minimum     Target     Maximum  

Revenue

     5.0 %      12.5 %      25.0 % 

Cash

     5.0 %      12.5 %      25.0 % 

The Revenue Achievement Percentage and Cash Percentage will not vary based upon
an Officer’s position and responsibilities and will be applicable to all
Officers meeting the eligibility criteria set forth in Section B.1 (an “Eligible
Officer”).

3. Individual Bonus Determination.

a. For each Performance Period, the Committee shall then calculate for each
Eligible Officer the dollar amount determined by multiplying (i) such Eligible
Officer’s Individual Target Bonus, by (ii) the aggregate of the Revenue
Achievement Percentage and Cash Achievement Percentage (the “Quarterly
Calculated Bonus”), subject to Section 3(b), if applicable. Notwithstanding the
foregoing, the Calculated Bonus for each Performance Period for Richard Janney
shall be determined by multiplying (i) his Eligible Officer’s Individual Target
Bonus, by (ii) the sum of (A) the Revenue Achievement Percentage and Cash
Achievement Percentage (the “Calculated Bonus”) multiplied by 80%, and (B) his
individual performance goal (MBO) percentage for such Performance Period
attainment by 20%. The sum of each Quarterly Calculated Bonus shall be the
“Calculated Bonus.”

b. Unless the Committee determines otherwise, an Eligible Officer’s Quarterly
Calculated Bonus for a Performance Period in which he or she is hired or first
becomes an Eligible Officer will be pro rated based upon the number of business
days served by him or her during such Performance Period relative to the total
number of business days in such Performance Period, provided that the Eligible
Officer’s hire date is before the last day of the second month of such
Performance Period and such Eligible Officer meets the eligibility criteria set
forth in Section B.1.

c. Following the end of the second Performance Period, the Committee shall
review the Calculated Bonus for each Eligible Officer. In furtherance of the
Company’s pay-for-performance philosophy, the Committee may, in its sole
discretion, determine to increase or decrease the amount of the Calculated
Bonus, or eliminate any Calculated Bonus, based upon such Eligible Officer’s
individual performance during the Performance Periods in his or her position
with the Company or such other factors as the Committee may determine; provided
(a) the final Calculated Bonus for such Eligible Officer, after such adjustment
(if any) (the “Final Bonus”) may not exceed 200% of his or her aggregate
Individual Target Bonus for the Performance Periods, and (b) the aggregate
amount of the Final Bonus payable to all Eligible Officers may not exceed the
total bonus pool determined by the Committee to be available for distribution to
all of the Company’s executives under its second half fiscal 2011 incentive
plans.

D. Definitions.

1. “Cash” will mean the ending cash balance of the Company as of September 30,
2011 and December 31, 2011.

2. “Performance Period” means the quarterly periods of the Company’s 2011 fiscal
year ending September 30, 2011 and December 31, 2011.

3. “Individual Target Bonus” means the dollar amount equal to (i) an Officer’s
annual base salary rate in effect during the Performance Period multiplied by
such Officer’s Individual Bonus Percentage, multiplied by (ii) 25%.

4. “Total Revenue” means the amount of net revenue (measured in U.S. dollars)
derived from the sale of all products and services of the Company during the
Performance Period.



--------------------------------------------------------------------------------

E. Individual Bonus Percentage, Operating Margin Percentage and Strategic
Objective Percentage

The “Individual Bonus Percentage” for each Officer under the Plan, which varies
depending on his or her position and responsibilities in the Company, is as
follows:

 

Name and Title    Individual
Bonus
Percentage  

Bami Bastani, CEO and President

     100 % 

Pete J. Mangan, Chief Financial Officer and Executive Vice President of Finance

     65 % 

David L. Teichmann, Executive Vice President, General Counsel and Corporate
Secretary

     75 % 

Richard Janney, Vice President and Corporate Controller

     40 % 

F. Administration and Plan Changes

The Plan will be administered by the Committee, which will have the sole
discretion and authority to administer and interpret the Plan (including,
without limitation, to prescribe additional rules and regulations hereunder),
and the decisions of the Committee will in every case be final and binding on
all persons having an interest in the Plan. The Committee may modify the
corporate financial goals with the advice and counsel of the CEO and CFO at any
time during the performance period and may elect to grant bonuses to Eligible
Officers even if the corporate financial goals are not met. The Committee
retains the absolute discretion to amend, modify or terminate the Plan at any
time.

G. Form and Timing of Payments

The Final Bonus earned by each Eligible Officer shall be payable in the form of
a fully vested restricted stock award under the Company’s 2010 Equity Incentive
Plan, based upon the closing price of the Company’s common stock on the grant
date, as reported by the Nasdaq Stock Market (and rounded up to the nearest
whole share). Notwithstanding the foregoing, the Committee may elect in its sole
discretion to pay some or all of the Final Bonus earned by one or more of the
Eligible Officers to such Eligible Officer(s) in cash. Bonus amounts payable in
the form of restricted stock awards shall be granted subject to the prior
approval of the Committee and pursuant to the terms of the Company’s equity
award granting procedures, as they may be amended from time to time (the
“Granting Procedures”). Subject to the discretion of the Committee and the
Granting Procedures, Final Bonus awards shall be made in February 2012.